DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 3/17/2022 have been entered.  In the amendment, the specification has been amended.  Claims 2, 9, and 16 have been amended. 
The objections to the specification have been withdrawn. 
The rejection of claims 2, 9, and 16 under 35 U.S.C. § 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of transmitted light pulses, and the timestamp ti indicates a chronological order of each returned light pulse 
Independent claim 7 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of transmitted pulses, and the timestamp ti indicates a chronological order of each returned light pulse Pi; arranging the timestamps ti in a received chronological order; determining for each times tamp ti a number Ci of time stamps subsequent to the timestamp ti and within a predetermined time window TW after the timestamp ti; determining an index i for a maximum number Ci; and determining a traveling time for the plurality of light pulses as a timestamp ti having a same index as the maximum number Ci. 
Independent claim 14 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 14 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Templeton et al. (US 2016/0274589), teaches regular emission of pulses by a LiDAR device, and timestamping the received reflected pulses, organizing the received spatial points on a temporal bases using the timestamps (paragraphs [0090], [0094]).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 14. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645